UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 00653 ) Exact name of registrant as specified in charter: Putnam Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2006 Date of reporting period: January 31, 2006 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 1/31/06 (Unaudited) COLLATERALIZED MORTGAGE OBLIGATIONS (33.1%)(a) Principal amount Value Amresco Commercial Mortgage Funding I 144A Ser. 97-C1, Class H, 7s, 2029 $815,000 $821,807 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.292s, 2029 2,347,000 2,484,480 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 880,000 888,869 Ser. 05-1, Class XW, Interest Only (IO), 0.105s, 2042 226,603,217 1,176,864 Ser. 05-4, Class XC, IO, 0.039s, 2045 105,529,233 775,798 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 5.42s, 2018 188,000 188,616 FRB Ser. 04-BBA4, Class G, 5.17s, 2018 300,000 301,190 Banc of America Large Loan 144A FRB Ser. 02-FL2A, Class L1, 7.57s, 2014 552,000 551,587 FRB Ser. 02-FL2A, Class K1, 7.07s, 2014 190,000 189,964 FRB Ser. 05-BOCA, Class M, 6.57s, 2016 1,362,000 1,366,038 FRB Ser. 05-MIB1, Class K, 6.47s, 2022 1,115,000 1,084,047 FRB Ser. 05-ESHA, Class K, 6.27s, 2020 2,099,000 2,100,062 FRB Ser. 05-BOCA, Class L, 6.17s, 2016 1,315,000 1,317,787 FRB Ser. 05-BOCA, Class K, 5.82s, 2016 465,000 465,988 FRB Ser. 05-BOCA, Class J, 5.57s, 2016 250,000 250,425 FRB Ser. 05-MIB1, Class J, 5.52s, 2022 1,805,000 1,802,384 FRB Ser. 05-BOCA, Class H, 5.42s, 2016 250,000 250,468 FRB Ser. 05-ESHA, Class G, 5.35s, 2020 1,050,000 1,049,484 Ser. 03-BBA2, Class X1A, IO, 0.488s, 2015 46,265,627 117,792 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 2,390,000 2,393,374 Bayview Commercial Asset Trust 144A FRB Ser. 05-1A, Class A1, 4.83s, 2035 2,473,899 2,470,931 Ser. 05-3A, IO, 0.775s, 2035 24,747,877 2,035,206 Ser. 05-1A, IO, 0.775s, 2035 10,247,080 773,735 Ser. 04-3, IO, 0.775s, 2035 9,084,174 684,152 Ser. 04-2, IO, 0.72s, 2034 9,104,184 678,191 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR9, Class X1, IO, 0.045s, 2042 52,263,548 514,482 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 05-LXR1, Class J, 6.12s, 2018 2,313,000 2,313,000 FRB Ser. 05-LXR1, Class H, 5.67s, 2018 1,285,000 1,285,000 FRB Ser. 05-LXR1, Class G, 5.42s, 2018 1,285,000 1,285,000 Ser. 05-LXR1, Class X1, IO, 0.792s, 2018 125,053,256 1,161,245 Ser. 05-PW10, Class X1, IO, 0.032s, 2040 111,654,000 510,259 Bear Stearns Commercial Mortgage Securitization Corp. Ser. 00-WF2, Class F, 8.199s, 2032 619,000 704,124 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 736,000 794,341 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 5,896,000 6,121,186 Ser. 98-1, Class G, 6.56s, 2030 1,502,003 1,568,172 Ser. 98-1, Class H, 6.34s, 2030 2,217,000 1,889,165 Citigroup Commercial Mortgage Trust 144A Ser. 05-C3, Class XC, IO, 0.056s, 2043 146,742,317 1,541,941 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, Class A3, 6.57s, 2030 7,083,000 7,172,097 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 2,605,530 2,685,669 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 01-J2A, Class A2F, 4.97s, 2034 1,960,000 1,983,204 Ser. 05-LP5, Class XC, IO, 0.041s, 2043 77,558,175 818,239 Ser. 05-C6, Class XC, IO, 0.04s, 2044 86,612,925 588,968 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 7,975,000 8,339,458 Crown Castle Towers, LLC 144A Ser. 05-1A, Class D, 5.612s, 2035 3,575,000 3,478,504 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 1,193,000 1,258,859 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 03-TF2A, Class L, 8.47s, 2014 1,475,000 1,448,649 FRB Ser. 05-TFLA, Class J, 5.42s, 2020 647,000 646,996 FRB Ser. 04-TF2A, Class J, 5.42s, 2016 414,000 413,998 FRB Ser. 05-TFLA, Class H, 5.22s, 2020 391,000 390,998 FRB Ser. 04-TF2A, Class H, 5.17s, 2019 825,000 824,996 Ser. 01-CK1, Class AY, IO, 0.785s, 2035 83,484,000 2,651,724 Ser. 03-C3, Class AX, IO, 0.345s, 2038 67,980,614 2,866,348 Ser. 05-C2, Class AX, IO, 0.065s, 2037 85,934,988 1,293,322 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 1.02s, 2031 1,157,295 23,644 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 2,945,000 3,199,087 Ser. 99-CG2, Class B3, 6.1s, 2032 2,455,000 2,477,780 Ser. 99-CG2, Class B4, 6.1s, 2032 3,434,000 3,456,147 Ser. 98-CF2, Class B3, 6.04s, 2031 1,075,367 1,085,852 DLJ Mortgage Acceptance Corp. 144A Ser. 97-CF1, Class A3, 7.76s, 2030 1,170,000 1,195,245 Fannie Mae IFB Ser. 05-37, Class SU, 11.08s, 2035 4,314,199 4,808,921 IFB Ser. 04-10, Class QC, 10.48s, 2031 2,908,133 3,113,520 Ser. 92-15, Class L, IO, 10.38s, 2022 314 3,304 Ser. 04-T3, Class PT1, 9.805s, 2044 719,171 774,043 Ser. 03-W6, Class PT1, 9.627s, 2042 1,142,579 1,224,529 Ser. 02-T12, Class A4, 9 1/2s, 2042 408,374 434,841 Ser. 02-T4, Class A4, 9 1/2s, 2041 678,968 721,818 Ser. 02-T6, Class A3, 9 1/2s, 2041 832,454 882,683 Ser. 02-T1, Class A4, 9 1/2s, 2031 83,008 88,347 IFB Ser. 05-74, Class CP, 8.14s, 2035 2,285,808 2,389,885 IFB Ser. 05-76, Class SA, 8.14s, 2034 3,232,306 3,326,697 IFB Ser. 05-57, Class CD, 8.138s, 2035 2,057,861 2,137,507 Ser. 00-42, Class B2, 8s, 2030 135,765 146,043 Ser. 00-17, Class PA, 8s, 2030 640,699 688,533 Ser. 00-18, Class PA, 8s, 2030 590,585 634,466 Ser. 00-19, Class PA, 8s, 2030 610,500 655,879 Ser. 00-20, Class PA, 8s, 2030 328,615 353,307 Ser. 00-21, Class PA, 8s, 2030 1,026,451 1,103,588 Ser. 00-22, Class PA, 8s, 2030 765,311 822,266 Ser. 97-37, Class PB, 8s, 2027 1,787,473 1,926,095 Ser. 97-13, Class TA, 8s, 2027 262,749 283,245 Ser. 97-21, Class PA, 8s, 2027 1,046,276 1,126,705 Ser. 97-22, Class PA, 8s, 2027 2,021,155 2,177,309 Ser. 97-16, Class PE, 8s, 2027 686,286 739,146 Ser. 97-25, Class PB, 8s, 2027 665,643 716,621 Ser. 95-12, Class PD, 8s, 2025 415,126 446,608 Ser. 95-5, Class A, 8s, 2025 499,693 538,582 Ser. 95-5, Class TA, 8s, 2025 131,161 141,712 Ser. 95-6, Class A, 8s, 2025 319,282 344,166 Ser. 95-7, Class A, 8s, 2025 440,693 475,195 Ser. 94-106, Class PA, 8s, 2024 657,530 709,193 Ser. 94-95, Class A, 8s, 2024 972,134 1,049,191 IFB Ser. 05-106, Class US, 7.957s, 2035 5,524,496 5,791,801 IFB Ser. 05-99, Class SA, 7.957s, 2035 IFB Ser. 05-45, Class DA, 7.81s, 2035 IFB Ser. 05-74, Class DM, 7.773s, 2035 IFB Ser. 05-45, Class DC, 7.7s, 2035 IFB Ser. 05-114, Class PS, 7.682s, 2035 IFB Ser. 05-74, Class SK, 7.673s, 2035 IFB Ser. 05-74, Class CS, 7.563s, 2035 Ser. 02-26, Class A2, 7 1/2s, 2048 Ser. 05-W3, Class 1A, 7 1/2s, 2045 Ser. 05-W1, Class 1A4, 7 1/2s, 2044 Ser. 04-W12, Class 1A4, 7 1/2s, 2044 Ser. 04-W14, Class 2A, 7 1/2s, 2044 Ser. 04-W8, Class 3A, 7 1/2s, 2044 Ser. 04-W2, Class 5A, 7 1/2s, 2044 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 Ser. 04-W9, Class 2A3, 7 1/2s, 2044 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 Ser. 03-W1, Class 2A, 7 1/2s, 2042 Ser. 03-W4, Class 4A, 7 1/2s, 2042 Ser. 02-T18, Class A4, 7 1/2s, 2042 Ser. 03-W3, Class 1A3, 7 1/2s, 2042 Ser. 02-T16, Class A3, 7 1/2s, 2042 Ser. 02-T19, Class A3, 7 1/2s, 2042 Ser. 03-W2, Class 1A3, 7 1/2s, 2042 Ser. 02-W6, Class 2A, 7 1/2s, 2042 Ser. 02-T12, Class A3, 7 1/2s, 2042 Ser. 02-W4, Class A5, 7 1/2s, 2042 Ser. 02-W1, Class 2A, 7 1/2s, 2042 Ser. 02-14, Class A2, 7 1/2s, 2042 Ser. 01-T10, Class A2, 7 1/2s, 2041 Ser. 02-T4, Class A3, 7 1/2s, 2041 Ser. 02-T6, Class A2, 7 1/2s, 2041 Ser. 01-T12, Class A2, 7 1/2s, 2041 Ser. 01-T8, Class A1, 7 1/2s, 2041 Ser. 01-T7, Class A1, 7 1/2s, 2041 Ser. 01-T3, Class A1, 7 1/2s, 2040 Ser. 01-T1, Class A1, 7 1/2s, 2040 Ser. 99-T2, Class A1, 7 1/2s, 2039 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 Ser. 02-T1, Class A3, 7 1/2s, 2031 Ser. 00-T6, Class A1, 7 1/2s, 2030 Ser. 01-T5, Class A3, 7 1/2s, 2030 Ser. 02-W7, Class A5, 7 1/2s, 2029 Ser. 01-T4, Class A1, 7 1/2s, 2028 Ser. 02-W3, Class A5, 7 1/2s, 2028 IFB Ser. 04-79, Class SA, 7.37s, 2032 IFB Ser. 05-114, Class SP, 7.123s, 2036 IFB Ser. 05-57, Class DC, 7.053s, 2034 Ser. 02-26, Class A1, 7s, 2048 Ser. 04-T3, Class 1A3, 7s, 2044 Ser. 04-T2, Class 1A3, 7s, 2043 Ser. 03-W3, Class 1A2, 7s, 2042 Ser. 02-T16, Class A2, 7s, 2042 Ser. 02-14, Class A1, 7s, 2042 Ser. 01-W3, Class A, 7s, 2041 Ser. 05-W4, Class 1A3, 7s, 2035 Ser. 04-W1, Class 2A2, 7s, 2033 IFB Ser. 05-45, Class PC, 6.66s, 2034 IFB Ser. 02-97, Class TW, IO, 6 1/2s, 2031 IFB Ser. 05-95, Class CP, 6.43s, 2035 IFB Ser. 05-95, Class OP, 6.363s, 2035 IFB Ser. 04-46, Class QB, 5.88s, 2034 Ser. 03-31, Class IM, IO, 5.8s, 2032 IFB Ser. 05-73, Class SA, 5.772s, 2035 IFB Ser. 05-83, Class QP, 5.616s, 2034 IFB Ser. 05-93, Class AS, 5.55s, 2034 Ser. 364, Class 10, IO, 5 1/2s, 2035 Ser. 350, Class 2, IO, 5 1/2s, 2034 Ser. 329, Class 2, IO, 5 1/2s, 2033 Ser. 03-45, Class PI, IO, 5 1/2s, 2029 Ser. 03-8, Class IP, IO, 5 1/2s, 2028 Ser. 05-29, Class SX, IO, 5s, 2036 Ser. 06-08, Class HP, 5s, 2036 Ser. 06-8, Class WK, 5s, 2036 Ser. 03-24, Class UI, IO, 5s, 2031 IFB Ser. 05-56, Class TP, 4.56s, 2033 IFB Ser. 02-89, Class S, IO, 3.67s, 2033 IFB Ser. 97-44, Class SN, IO, 3.54s, 2023 IFB Ser. 02-36, Class QH, IO, 3.52s, 2029 IFB Ser. 03-66, Class SA, IO, 3.12s, 2033 IFB Ser. 03-48, Class S, IO, 3.02s, 2033 IFB Ser. 02-92, Class SB, IO, 2.82s, 2030 IFB Ser. 05-113, Class DI, IO, 2.7s, 2036 IFB Ser. 05-52, Class DC, IO, 2.67s, 2035 IFB Ser. 04-24, Class CS, IO, 2.62s, 2034 IFB Ser. 03-122, Class SA, IO, 2.57s, 2028 IFB Ser. 03-122, Class SJ, IO, 2.57s, 2028 IFB Ser. 04-64, Class SW, IO, 2.52s, 2034 IFB Ser. 04-65, Class ST, IO, 2.52s, 2034 IFB Ser. 04-51, Class S0, IO, 2.52s, 2034 IFB Ser. 04-60, Class SW, IO, 2.52s, 2034 IFB Ser. 05-65, Class KI, IO, 2.47s, 2035 IFB Ser. 05-42, Class PQ, IO, 2.27s, 2035 IFB Ser. 05-42, Class SA, IO, 2.27s, 2035 Ser. 03-W12, Class 2, IO, 2.231s, 2043 IFB Ser. 05-73, Class SI, IO, 2.22s, 2035 IFB Ser. 05-17, Class ES, IO, 2.22s, 2035 IFB Ser. 05-17, Class SY, IO, 2.22s, 2035 IFB Ser. 05-62, Class FS, IO, 2.22s, 2034 IFB Ser. 05-82, Class SW, IO, 2.2s, 2035 IFB Ser. 05-82, Class SY, IO, 2.2s, 2035 IFB Ser. 05-45, Class EW, IO, 2.19s, 2035 IFB Ser. 05-45, Class SR, IO, 2.19s, 2035 IFB Ser. 05-105, Class S, IO, 2.17s, 2035 IFB Ser. 05-95, Class CI, IO, 2.17s, 2035 IFB Ser. 05-84, Class SG, IO, 2.17s, 2035 IFB Ser. 05-87, Class SG, IO, 2.17s, 2035 IFB Ser. 05-89, Class S, IO, 2.17s, 2035 IFB Ser. 05-69, Class AS, IO, 2.17s, 2035 IFB Ser. 05-54, Class SA, IO, 2.17s, 2035 IFB Ser. 05-23, Class SG, IO, 2.17s, 2035 IFB Ser. 05-29, Class SX, IO, 2.17s, 2035 IFB Ser. 05-57, Class CI, IO, 2.17s, 2035 IFB Ser. 05-104, Class NI, IO, 2.17s, 2035 IFB Ser. 05-17, Class SA, IO, 2.17s, 2035 IFB Ser. 05-17, Class SE, IO, 2.17s, 2035 IFB Ser. 05-57, Class DI, IO, 2.17s, 2035 IFB Ser. 04-92, Class S, IO, 2.17s, 2034 IFB Ser. 05-104, Class SI, IO, 2.17s, 2033 IFB Ser. 05-83, Class QI, IO, 2.16s, 2035 IFB Ser. 05-92, Class SC, IO, 2.15s, 2035 IFB Ser. 05-73, Class SD, IO, 2.15s, 2035 IFB Ser. 05-83, Class SL, IO, 2.14s, 2035 IFB Ser. 05-95, Class OI, IO, 2.06s, 2035 IFB Ser. 04-38, Class SI, IO, 2.04s, 2033 IFB Ser. 04-72, Class SB, IO, 1.97s, 2034 IFB Ser. 03-112, Class SA, IO, 1.97s, 2028 Ser. 03-W10, Class 1, IO, 1.965s, 2043 Ser. 03-W10, Class 3, IO, 1.932s, 2043 Ser. 03-W8, Class 12, IO, 1.638s, 2042 IFB Ser. 05-67, Class BS, IO, 1.62s, 2035 IFB Ser. 05-74, Class SE, IO, 1.57s, 2035 IFB Ser. 05-82, Class SI, IO, 1.57s, 2035 IFB Ser. 05-87, Class SE, IO, 1.52s, 2035 IFB Ser. 05-58, Class IK, IO, 1.47s, 2035 IFB Ser. 04-54, Class SW, IO, 1.47s, 2033 Ser. 03-W3, Class 2IO2, IO, 1.456s, 2042 Ser. 03-W6, Class 11, IO, 1.286s, 2035 Ser. 03-W10, Class 1A, IO, 1 1/4s, 2043 Ser. 03-W10, Class 3A, IO, 1.229s, 2043 Ser. 03-W17, Class 12, IO, 1.153s, 2033 Ser. 03-W19, IO, 1.109s, 2033 Ser. 03-T2, Class 2, IO, 0.872s, 2042 Ser. 03-W6, Class 51, IO, 0.682s, 2042 Ser. 03-W3, Class 2IO1, IO, 0.682s, 2042 Ser. 03-18, Class X1, IO, 0.678s, 2042 Ser. 01-T12, Class IO, 0.569s, 2041 Ser. 03-W2, Class 1, IO, 0.471s, 2042 Ser. 01-50, Class B1, IO, 0.465s, 2041 Ser. 02-T4, IO, 0.455s, 2041 Ser. 03-W3, Class 1, IO, 0.437s, 2042 Ser. 02-T1, Class IO, IO, 0.424s, 2031 Ser. 03-W6, Class 3, IO, 0.365s, 2042 Ser. 03-W6, Class 23, IO, 0.351s, 2042 Ser. 03-W8, Class 11, IO, 0.03s, 2042 Ser. 03-W6, Class 21, IO, 0.004s, 2042 9 Ser. 03-34, Class P1, Principal Only (PO), zero %, 2043 Ser. 05-113, Class DO, PO, zero %, 2036 Ser. 363, Class 1, PO, zero %, 2035 Ser. 361, Class 1, PO, zero %, 2035 Ser. 05-65, Class KO, PO, zero %, 2035 Ser. 353, Class 1, PO, zero %, 2034 Ser. 04-38, Class A0, PO, zero %, 2034 Ser. 342, Class 1, PO, zero %, 2033 Ser. 02-82, Class TO, PO, zero %, 2032 Ser. 04-61, Class C0, PO, zero %, 2031 Ser. 05-38, PO, zero %, 2031 FRB Ser. 05-65, Class ER, zero %, 2035 FRB Ser. 05-57, Class UL, zero %, 2035 FRB Ser. 05-36, Class QA, zero %, 2035 FRB Ser. 05-65, Class CU, zero %, 2034 FRB Ser. 05-81, Class DF, zero %, 2033 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 Ser. T-60, Class 1A3, 7 1/2s, 2044 Ser. T-59, Class 1A3, 7 1/2s, 2043 Ser. T-58, Class 4A, 7 1/2s, 2043 Ser. T-57, Class 1A3, 7 1/2s, 2043 Ser. T-51, Class 2A, 7 1/2s, 2042 Ser. T-42, Class A5, 7 1/2s, 2042 Ser. T-41, Class 3A, 7 1/2s, 2032 Ser. T-60, Class 1A2, 7s, 2044 Ser. T-41, Class 2A, 7s, 2032 Ser. T-56, Class A, IO, 0.66s, 2043 Ser. T-56, Class 3, IO, 0.352s, 2043 Ser. T-56, Class 1, IO, 0.279s, 2043 Ser. T-56, Class 2, IO, 0.04s, 2043 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.696s, 2033 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 Ser. 97-C1, Class A3, 7.38s, 2029 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 Freddie Mac IFB Ser. 2963, Class SV, 10.72s, 2034 IFB Ser. 2763, Class SC, 10.72s, 2032 IFB Ser. 3081, Class DC, 9.045s, 2035 IFB Ser. 3102, Class SD, 8.177s, 2036 IFB Ser. 2990, Class SL, 8.103s, 2034 IFB Ser. 2976, Class LC, 8.03s, 2035 IFB Ser. 2976, Class KL, 7.993s, 2035 IFB Ser. 2990, Class DP, 7.883s, 2034 IFB Ser. 2979, Class AS, 7.883s, 2034 IFB Ser. 3051, Class PS, 7.773s, 2035 IFB Ser. 3072, Class SA, 7.737s, 2035 IFB Ser. 2996, Class SA, 7.508s, 2035 Ser. 2229, Class PD, 7 1/2s, 2030 Ser. 2224, Class PD, 7 1/2s, 2030 Ser. 2217, Class PD, 7 1/2s, 2030 Ser. 2187, Class PH, 7 1/2s, 2029 Ser. 1989, Class C, 7 1/2s, 2027 Ser. 1990, Class D, 7 1/2s, 2027 Ser. 1969, Class PF, 7 1/2s, 2027 Ser. 1975, Class E, 7 1/2s, 2027 Ser. 1943, Class M, 7 1/2s, 2027 Ser. 1932, Class E, 7 1/2s, 2027 Ser. 1938, Class E, 7 1/2s, 2027 Ser. 1941, Class E, 7 1/2s, 2027 Ser. 1924, Class H, 7 1/2s, 2027 Ser. 1928, Class D, 7 1/2s, 2027 Ser. 1915, Class C, 7 1/2s, 2026 Ser. 1923, Class D, 7 1/2s, 2026 Ser. 1904, Class D, 7 1/2s, 2026 Ser. 1905, Class H, 7 1/2s, 2026 Ser. 1890, Class H, 7 1/2s, 2026 Ser. 1895, Class C, 7 1/2s, 2026 IFB Ser. 3072, Class SM, 7.407s, 2035 IFB Ser. 3072, Class SB, 7.26s, 2035 IFB Ser. 3065, Class DC, 6.45s, 2035 IFB Ser. 3050, Class SA, 5.7s, 2034 IFB Ser. 2990, Class LB, 5.521s, 2034 Ser. 2581, Class IH, IO, 5 1/2s, 2031 Ser. 2600, Class CI, IO, 5 1/2s, 2029 Ser. 2664, Class UD, IO, 5 1/2s, 2028 IFB Ser. 2990, Class WP, 5.495s, 2035 Ser. 3114, Class TS, IO, 5s, 2036 IFB Ser. 2927, Class SI, IO, 4.03s, 2035 Ser. 2437, Class SB, IO, 3.53s, 2032 IFB Ser. 2538, Class SH, IO, 3.08s, 2032 IFB Ser. 2828, Class GI, IO, 3.03s, 2034 Ser. 2469, Class SH, IO, 3s, 2032 IFB Ser. 2802, Class SM, IO, 2.88s, 2032 IFB Ser. 2869, Class SH, IO, 2.83s, 2034 IFB Ser. 2869, Class JS, IO, 2.78s, 2034 IFB Ser. 2882, Class SL, IO, 2.73s, 2034 IFB Ser. 2682, Class TQ, IO, 2.58s, 2033 IFB Ser. 2815, Class PT, IO, 2.58s, 2032 IFB Ser. 2828, Class TI, IO, 2.58s, 2030 IFB Ser. 3033, Class SF, IO, 2.33s, 2035 IFB Ser. 3028, Class ES, IO, 2.28s, 2035 IFB Ser. 2922, Class SE, IO, 2.28s, 2035 IFB Ser. 3045, Class DI, IO, 2.26s, 2035 IFB Ser. 2981, Class AS, IO, 2 1/4s, 2035 IFB Ser. 2981, Class BS, IO, 2 1/4s, 2035 IFB Ser. 3054, Class CS, IO, 2.23s, 2035 IFB Ser. 3066, Class SI, IO, 2.23s, 2035 IFB Ser. 2924, Class SA, IO, 2.23s, 2035 IFB Ser. 2927, Class ES, IO, 2.23s, 2035 IFB Ser. 2950, Class SM, IO, 2.23s, 2016 IFB Ser. 3031, Class BI, IO, 2.22s, 2035 IFB Ser. 3067, Class SI, IO, 2.18s, 2035 IFB Ser. 2986, Class WS, IO, 2.18s, 2035 IFB Ser. 2962, Class BS, IO, 2.18s, 2035 IFB Ser. 2990, Class LI, IO, 2.16s, 2034 IFB Ser. 3065, Class DI, IO, 2.15s, 2035 IFB Ser. 2988, Class AS, IO, 1.73s, 2035 IFB Ser. 3016, Class SP, IO, 1.64s, 2035 IFB Ser. 3016, Class SQ, IO, 1.64s, 2035 IFB Ser. 2937, Class SY, IO, 1.63s, 2035 IFB Ser. 2957, Class SW, IO, 1.53s, 2035 IFB Ser. 2815, Class S, IO, 1.53s, 2032 Ser. 3045, Class DO, PO, zero %, 2035 Ser. 231, PO, zero %, 2035 Ser. 228, PO, zero %, 2035 Ser. 227, PO, zero %, 2034 FRB Ser. 3022, Class TC, zero %, 2035 FRB Ser. 3003, Class XF, zero %, 2035 FRB Ser. 2986, Class XT, zero %, 2035 FRB Ser. 2958, Class FL, zero %, 2035 FRB Ser. 3046, Class WF, zero %, 2035 FRB Ser. 3054, Class XF, zero %, 2034 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.05s, 2043 Ser. 05-C3, Class XC, IO, 0.038s, 2045 General Growth Properties-Mall Properties Trust 144A FRB Ser. 01-C1A, Class D3, 6.72s, 2014 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 7.806s, 2036 Ser. 01-C2, Class A1, 6 1/4s, 2034 Ser. 04-C2, Class A4, 5.301s, 2038 Ser. 03-C2, Class A2, 5.28s, 2040 Ser. 97-C1, Class X, IO, 1.579s, 2029 Ser. 05-C1, Class X1, IO, 0.097s, 2043 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 Ser. 06-C1, Class XC, IO, 0.039s, 2045 Government National Mortgage Association IFB Ser. 05-7, Class JM, 6.886s, 2034 IFB Ser. 05-66, Class SP, 5.933s, 2035 Ser. 05-13, Class PI, IO, 5 1/2s, 2033 IFB Ser. 04-86, Class SW, IO, 2.26s, 2034 IFB Ser. 05-65, Class SI, IO, 1.86s, 2035 IFB Ser. 05-68, Class SI, IO, 1.81s, 2035 IFB Ser. 05-51, Class SJ, IO, 1.71s, 2035 IFB Ser. 05-68, Class S, IO, 1.71s, 2035 IFB Ser. 05-28, Class SA, IO, 1.71s, 2035 Ser. 99-31, Class MP, PO, zero %, 2029 Ser. 98-2, Class EA, PO, zero %, 2028 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.038s, 2037 GS Mortgage Securities Corp. II 144A FRB Ser. 03-FL6A, Class L, 7.72s, 2015 Ser. 98-C1, Class F, 6s, 2030 Ser. 05-GG4, Class XC, IO, 0.105s, 2039 Ser. 04-C1, Class X1, IO, 0.086s, 2028 JP Morgan Commercial Mortgage Finance Corp. Ser. 97-C5, Class F, 7.561s, 2029 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 04-FL1A, Class X1A, IO, 0.954s, 2019 Ser. 02-CIB5, Class X1, IO, 0.385s, 2037 Ser. 05-CB12, Class X1, IO, 0.053s, 2037 Ser. 05-LDP2, Class X1, IO, 0.048s, 2042 Ser. 05-LDP4, Class X1, IO, 0.041s, 2042 Ser. 05-LDP3, Class X1, IO, 0.036s, 2042 Ser. 05-LDP1, Class X1, IO, 0.034s, 2046 Ser. 05-LDP5, Class X1, IO, 0.033s, 2044 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 Ser. 99-C1, Class G, 6.41s, 2031 Ser. 98-C4, Class G, 5.6s, 2035 Ser. 98-C4, Class H, 5.6s, 2035 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C3, Class XCL, IO, 0.139s, 2040 Ser. 05-C2, Class XCL, IO, 0.1s, 2040 Ser. 05-C5, Class XCL, IO, 0.084s, 2020 Ser. 05-C7, Class XCL, IO, 0.074s, 2040 Ser. 06-C1, Class XCL, IO, 0.062s, 2041 168,422,000 1,920,011 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 5.42s, 2017 826,000 829,139 FRB Ser. 03-LLFA, Class L, 5.381s, 2014 2,250,000 2,247,825 FRB Ser. 05-LLFA, 5.27s, 2018 534,000 534,000 Merrill Lynch Mortgage Investors, Inc. Ser. 98-C3, Class E, 7.138s, 2030 826,000 893,936 Ser. 96-C2, Class A3, 6.96s, 2028 60,924 60,993 Ser. 96-C2, Class JS, IO, 2.148s, 2028 4,391,438 192,810 Merrill Lynch Mortgage Trust Ser. 05-MCP1, Class XC, IO, 0.048s, 2043 88,797,382 1,179,340 Merrill Lynch Mortgage Trust 144A Ser. 05-LC1, Class X, IO, 0.108s, 2044 48,959,970 502,819 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.052s, 2037 4,216,642 1,643,173 Ser. 04-C2, Class X, IO, 6.406s, 2040 1,997,761 714,824 Ser. 05-C3, Class X, IO, 5.538s, 2044 3,724,000 1,270,815 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.683s, 2043 13,493,000 982,992 Ser. 05-HQ6, Class X1, IO, 0.047s, 2042 113,470,626 1,147,982 Morgan Stanley Capital I 144A Ser. 98-HF1, Class F, 7.18s, 2030 498,000 514,588 Ser. 04-RR, Class F5, 6s, 2039 1,350,000 1,155,479 Ser. 04-RR, Class F6, 6s, 2039 2,030,000 1,671,611 Ser. 05-HQ5, Class X1, IO, 0.038s, 2042 64,717,797 535,928 Morgan Stanley Dean Witter Capital I Ser. 00-LIF2, Class A1, 6.96s, 2033 1,009,268 1,032,841 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.098s, 2030 1,389,000 1,444,318 Permanent Financing PLC FRB Ser. 8, Class 2C, 4.88s, 2042 (United Kingdom) 2,413,000 2,412,447 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 4,971,000 5,176,828 Ser. 00-C1, Class J, 6 5/8s, 2010 309,000 292,265 Ser. 00-C2, Class J, 6.22s, 2033 1,290,000 1,297,429 Pure Mortgages 144A FRB Ser. 04-1A, Class F, 7.9s, 2034 (Ireland) 3,491,000 3,497,546 Ser. 04-1A, Class E, 5.65s, 2034 (Ireland) 1,374,000 1,376,576 QFA Royalties, LLC 144A Ser. 05-1, 7.3s, 2025 2,213,593 2,190,619 Salomon Brothers Mortgage Securities VII 144A Ser. 03-CDCA, Class X3CD, IO, 1.43s, 2015 5,055,133 49,975 SBA CMBS Trust 144A Ser. 05-1A, Class D, 6.219s, 2035 770,000 772,604 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 (Cayman Islands) 993,000 854,794 Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 673,000 557,432 Ser. 04-1A, Class L, 5s, 2018 (Cayman Islands) 443,000 381,343 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class A4, 5.083s, 2042 8,696,000 8,583,126 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 7.77s, 2018 944,000 938,827 Ser. 03-C3, Class IOI, IO, 0.271s, 2035 23,282,753 747,334 Ser. 05-C18, Class XC, IO, 0.055s, 2042 51,388,309 529,300 Washington Mutual Asset Securities Corp. 144A Ser. 05-C1A, Class G, 5.72s, 2036 219,000 212,678 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.21s, 2031 1,793,000 1,892,351 Total collateralized mortgage obligations (cost $863,268,970) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (26.0%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Graduated Payment Mortgages 11s, with due dates from March 15, 2010 to July 15, 2013 $72,756 $80,884 Government National Mortgage Association Pass-Through Certificates 7s, with due dates from April 15, 2026 to December 15, 2031 1,054,808 1,115,735 6s, TBA, February 1, 2036 660,000 676,242 5 1/2s, TBA, February 1, 2036 2,200,000 2,201,375 4 1/2s, TBA, February 1, 2036 1,850,000 1,769,641 U.S. Government Agency Mortgage Obligations (25.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from December 1, 2029 43,482 45,739 7s, January 1, 2015 42,095 43,086 7s, TBA, February 1, 2036 5,900,000 6,118,484 6s, with due dates from April 1, 2034 to June 1, 2034 23,071 23,339 6s, TBA, February 1, 2036 11,880,000 11,996,944 6s, TBA, February 1, 2021 8,150,000 8,302,813 5 1/2s, with due dates from December 1, 2034 to July 1, 2035 3,267,071 3,238,885 5 1/2s, April 1, 2020 303,933 305,690 5 1/2s, TBA, February 1, 2036 800,000 791,625 4 1/2s, TBA, February 1, 2036 10,400,000 9,743,500 4s, TBA, February 1, 2021 5,115,000 4,854,055 Federal National Mortgage Association Graduated Payment Mortgages 8s, December 1, 2008 132,709 135,322 Federal National Mortgage Association Pass-Through Certificates 11s, October 1, 2015 18,436 20,442 9s, with due dates from January 1, 2027 to July 1, 2032 447,383 487,655 8s, with due dates from January 1, 2025 to July 1, 2033 1,802,765 1,919,477 7 1/2s, with due dates from September 1, 2022 to July 1, 2033 1,350,641 1,415,340 7s, with due dates from August 1, 2021 to December 1, 2035 7,156,243 7,449,859 7s, with due dates from January 1, 2007 to September 1, 2017 1,440,022 1,472,254 6 1/2s, with due dates from August 1, 2032 to October 1, 2034 11,808,583 12,114,414 6 1/2s, with due dates from September 1, 2010 to February 1, 2019 232,332 238,573 6 1/2s, TBA, February 1, 2036 154,000 157,826 6s, with due dates from February 1, 2034 to April 1, 2035 1,843,331 1,862,929 6s, with due dates from August 1, 2013 to November 1, 2017 2,806,230 2,867,157 6s, TBA, February 1, 2036 49,400,000 49,866,983 5 1/2s, with due dates from July 1, 2034 to November 1, 2035 35,240,873 34,874,772 5 1/2s, with due dates from February 1, 2017 to April 1, 2020 382,271 385,290 5 1/2s, TBA, February 1, 2036 179,065,000 177,078,489 5 1/2s, TBA, February 1, 2021 59,800,000 60,145,716 5s, with due dates from January 1, 2034 to August 1, 2035 139,112 134,613 5s, with due dates from June 1, 2019 to November 1, 2019 287,404 284,387 5s, TBA, February 1, 2036 257,500,000 248,769,154 4 1/2s, with due dates from September 1, 2020 to July 1, 2034 845,796 797,515 4 1/2s, TBA, February 1, 2021 1,150,000 1,115,859 4s, with due dates from May 1, 2019 to October 1, 2020 8,763,496 8,346,140 Total U.S. government and agency mortgage obligations (cost $665,411,340) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%)(a) (cost $2,774,165) Principal amount Value Fannie Mae 6 3/8s, June 15, 2009 $2,610,000 U.S. TREASURY OBLIGATIONS (1.1%)(a) Principal amount Value U.S. Treasury Bonds 8 7/8s, August 15, 2017 $6,700,000 $9,203,078 U.S. Treasury Notes 4 1/4s, November 15, 2013 2,085,000 2,044,277 4s, April 15, 2010 10,700,000 10,492,688 3 3/8s, December 15, 2008 3,560,000 3,453,755 3 1/4s, August 15, 2008 3,934,000 3,817,517 Total U.S. treasury obligations (cost $29,233,221) ASSET-BACKED SECURITIES (20.2%)(a) Principal amount Value Aames Mortgage Investment Trust FRN Ser. 04-1, Class 2A1, 4.87s, 2034 $1,834,034 $1,836,094 Aames Mortgage Trust 144A Ser. 03-1N, Class A, 7 1/2s, 2033 309 309 ABSC NIMS Trust 144A Ser. 05-HE2, Class A1, 4 1/2s, 2035 (Cayman Islands) 1,714,589 1,680,769 Advanta Business Card Master Trust FRN Ser. 04-C1, Class C, 5.54s, 2013 1,939,000 1,964,769 Advanta Mortgage Loan Trust Ser. 00-1, Class A4, 8.61s, 2028 500,810 501,828 Aegis Asset Backed Securities Trust 144A Ser. 04-2N, Class N1, 4 1/2s, 2034 125,576 125,183 Ser. 04-5N, Class Note, 5s, 2034 264,331 263,175 Ser. 04-6N, Class Note, 4 3/4s, 2035 429,321 426,906 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 4.94s, 2029 6,344,395 6,372,989 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 4.97s, 2012 10,311,516 10,313,124 American Home Mortgage Investment Trust FRB Ser. 04-3, Class 2A, 3.59s, 2034 2,980,710 2,926,632 FRB Ser. 04-3, Class 3A, 3.71s, 2034 3,962,155 3,897,168 Americredit Automobile Receivables Trust 144A Ser. 05-1, Class E, 5.82s, 2012 1,020,000 1,017,440 Ameriquest Finance NIM Trust 144A Ser. 04-IAN, Class 1A, 5.437s, 2034 (Cayman Islands) 72,296 72,296 Ser. 04-RN9, Class N1, 4.8s, 2034 (Cayman Islands) 373,713 373,713 Ameriquest Mortgage Securities, Inc. Ser. 03-6, Class S, IO, 5s, 2033 5,694,597 1,708 Ser. 03-8, Class S, IO, 5s, 2006 3,750,646 15,978 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 1,993,000 2,039,088 Ser. 04-1A, Class E, 6.42s, 2039 1,469,204 1,464,395 Argent NIM Trust 144A Ser. 04-WN9, Class A, 5.19s, 2034 (Cayman Islands) 123,364 123,306 Asset Backed Funding Corp. NIM Trust 144A Ser. 04-0PT5, Class N1, 4.45s, 2034 (Cayman Islands) 172,569 172,128 Ser. 04-FF1, Class N1, 5s, 2034 (Cayman Islands) 125,317 125,137 Asset Backed Securities Corp. Home Equity Loan Trust Ser. 03-HE5, Class A, IO, 4s, 2033 7,583,295 53 FRB Ser. 04-HE9, Class A2, 4.9s, 2034 823,724 824,633 FRB Ser. 05-HE1, Class A3, 4.82s, 2035 1,070,921 1,071,929 FRB Ser. 04-HE1, Class A3, 4.87s, 2034 48,617 48,630 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 5.19s, 2033 1,506,927 1,509,163 Banc of America Funding Corp. 144A Ser. 04-NIM1, Class Note, 6s, 2034 43,027 43,027 Banc of America Mortgage Securities Ser. 04-D, Class 2A, IO, 0.576s, 2034 19,852,890 68,244 Ser. 05-E, Class 2, IO, 0.306s, 2035 43,628,000 306,762 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 5 1/2s, 2011 1,390,000 1,416,225 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 534,000 527,883 Bayview Financial Acquisition Trust Ser. 03-E, Class A, IO, 4s, 2006 3,975,498 22,446 Ser. 04-D, Class A, IO, 3.938s, 2007 20,719,742 725,873 Ser. 05-B, Class A, IO, 2.481s, 2039 13,657,330 485,149 FRB Ser. 04-D, Class A, 4.95s, 2044 3,988,237 3,992,007 FRB Ser. 03-F, Class A, 5.06s, 2043 3,201,866 3,209,778 FRB Ser. 03-G, Class A1, 5.16s, 2039 6,300,000 6,308,582 Bayview Financial Asset Trust 144A Ser. 03-X, Class A, IO, 0.61s, 2006 35,105,682 504,644 FRB Ser. 03-SSRA, Class A, 5.23s, 2038 1,676,273 1,686,163 FRB Ser. 03-SSRA, Class M, 5.88s, 2038 1,914,380 1,935,247 FRB Ser. 04-SSRA, Class A1, 5.13s, 2039 2,249,026 2,258,697 Bear Stearns Adjustable Rate Mortgage Trust Ser. 04-1, Class 11A1, 3.627s, 2034 4,029,322 3,983,496 Bear Stearns Alternate Trust Ser. 04-11, Class 2A2, 4.955s, 2034 3,304,624 3,293,477 Ser. 04-12, Class 2A2, 5.02s, 2035 2,744,602 2,734,783 Ser. 04-9, Class 1A1, 4.976s, 2034 1,141,088 1,137,741 Ser. 05-2, Class 2A2A, 4.833s, 2035 1,686,098 1,677,032 Ser. 05-5, Class 21A1, 4.688s, 2035 6,164,929 6,108,764 Bear Stearns Asset Backed Securities NIM Trust 144A Ser. 04-FR1, Class A1, 5s, 2034 (Cayman Islands) 239,495 239,046 Ser. 04-HE10, Class A1, 4 1/4s, 2034 (Cayman Islands) 327,483 325,437 Ser. 04-HE10, Class A2, 5s, 2034 (Cayman Islands) 347,000 344,181 Ser. 04-HE5N, Class A1, 5s, 2034 (Cayman Islands) 6,999 6,992 Ser. 04-HE6, Class A1, 5 1/4s, 2034 (Cayman Islands) 141,698 141,520 Ser. 04-HE7N, Class A1, 5 1/4s, 2034 203,665 203,410 Ser. 04-HE8N, Class A1, 5s, 2034 100,104 99,885 Bear Stearns Asset Backed Securities, Inc. Ser. 03-AC4, Class A, IO, 5s, 2006 10,500,600 1,231 FRB Ser. 05-3, Class A1, 4.98s, 2035 1,789,933 1,788,814 FRB Ser. 03-1, Class A1, 5.03s, 2042 1,024,982 1,024,978 FRB Ser. 03-3, Class A2, 5.12s, 2043 2,964,000 2,970,947 Capital Auto Receivables Asset Trust 144A Ser. 05-1, Class D, 6 1/2s, 2011 1,776,000 1,733,820 Capital One Multi-Asset Execution Trust FRB Ser. 02-C1, Class C1, 7.22s, 2010 880,000 912,725 CARMAX Auto Owner Trust Ser. 04-2, Class D, 3.67s, 2011 462,570 452,490 CARSSX Finance, Ltd. 144A FRB Ser. 04-AA, Class B3, 7.82s, 2011 (Cayman Islands) 169,287 172,494 FRB Ser. 04-AA, Class B4, 9.97s, 2011 (Cayman Islands) 207,579 219,047 CDO Repackaging Trust Series 144A FRN Ser. 03-2, Class A, 8.617s, 2008 4,870,000 5,223,075 Centex Home Equity Ser. 04-C, Class A, IO, 3 1/2s, 2006 5,151,000 54,399 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 5.55s, 2010 2,550,000 2,594,576 Chase Funding Net Interest Margin 144A Ser. 04-OPT1, Class Note, 4.458s, 2034 426,223 424,092 CHEC NIM Ltd., 144A Ser. 04-2, Class N1, 4.45s, 2034 (Cayman Islands) 140,911 140,585 Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) 350,000 345,625 Ser. 04-2, Class N3, 8s, 2034 (Cayman Islands) 223,000 192,986 Citibank Credit Card Issuance Trust FRN Ser. 01-C1, Class C1, 5.68s, 2010 1,390,000 1,411,827 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 8,500,000 7,374,345 Ser. 00-4, Class A6, 8.31s, 2032 8,633,000 7,300,928 Ser. 00-5, Class A4, 7.47s, 2032 Ser. 00-5, Class A6, 7.96s, 2032 Ser. 01-1, Class A4, 6.21s, 2032 Ser. 01-1, Class A5, 6.99s, 2032 Ser. 01-3, Class A4, 6.91s, 2033 Ser. 01-4, Class A4, 7.36s, 2033 Ser. 01-4, Class B1, 9.4s, 2033 Ser. 02-1, Class A, 6.681s, 2033 Ser. 02-1, Class M2, 9.546s, 2033 Ser. 02-2, Class A, IO, 8 1/2s, 2033 Consumer Credit Reference IDX Securities 144A FRB Ser. 02-1A, Class A, 6.501s, 2007 Countrywide Alternative Loan Trust Ser. 04-15, Class 1A1, 4.934s, 2034 Ser. 05-24, Class 1AX, IO, 1.223s, 2035 Ser. 05-24, Class IIAX, IO, 1.039s, 2035 Countrywide Asset Backed Certificates 144A Ser. 04-11N, Class N, 5 1/4s, 2036 Ser. 04-14N, 5s, 2036 Ser. 04-6N, Class N1, 6 1/4s, 2035 Ser. 04-BC1N, Class Note, 5 1/2s, 2035 Countrywide Home Loans Ser. 05-2, Class 2X, IO, 1.196s, 2035 Ser. 05-9, Class 1X, IO, 1.27s, 2035 Countrywide Home Loans 144A Ser. 05-R2, Class 2A3, 8s, 2035 Countrywide Partnership Trust 144A Ser. 04-EC1N, Class N, 5s, 2035 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (Cayman Islands) CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 5.07s, 2035 Finance America NIM Trust 144A Ser. 04-1, Class A, 5 1/4s, 2034 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class D, 7.674s, 2039 First Consumers Master Trust FRB Ser. 01-A, Class A, 4.78s, 2008 First Franklin Mortgage Loan NIM Trust 144A Ser. 04-FF10, Class N1, 4.45s, 2034 (Cayman Islands) Ser. 04-FF7A, Class A, 5s, 2034 (Cayman Islands) First Horizon Mortgage Pass-Through Trust Ser. 05-AR2, Class 1A1, 4.83s, 2035 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 5.47s, 2038 (Cayman Islands) Foxe Basin, Ltd. 144A FRB Ser. 03-1A, Class A1, 4.991s, 2015 (Cayman Islands) Fremont NIM Trust 144A Ser. 04-3, Class A, 4 1/2s, 2034 Ser. 04-3, Class B, 7 1/2s, 2034 Ser. 04-D, Class N1, 4 1/2s, 2034 (Cayman Islands) Ser. 04-D, Class N2, 7 1/2s, 2034 (Cayman Islands) G-Force CDO, Ltd. 144A Ser. 03-1A, Class E, 6.58s, 2038 (Cayman Islands) G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 6.53s, 2037 (Cayman Islands) GE Capital Credit Card Master Note Trust FRB Ser. 04-2, Class C, 4.95s, 2010 GE Corporate Aircraft Financing, LLC 144A Ser. 04-1A, Class B, 5.38s, 2018 FRB Ser. 05-1A, Class C, 5.83s, 2019 Gears Auto Owner Trust Ser. 05-AA, Class E1, 8.22s, 2012 GEBL 144A Ser. 04-2, Class C, 5.32s, 2032 Ser. 04-2, Class D, 7.22s, 2032 GMAC Mortgage Corp. Loan Trust Ser. 04-HE5, Class A, IO, 6s, 2007 Goldentree Loan Opportunities II, Ltd. 144A FRN Ser. 2A, Class 4, 7.93s, 2015 (Cayman Islands) Granite Mortgages PLC FRB Ser. 02-1, Class 1C, 5.901s, 2042 (United Kingdom) FRB Ser. 02-2, Class 1C, 5.851s, 2043 (United Kingdom) FRB Ser. 01-1, Class 1C, 6.001s, 2041 (United Kingdom) FRB Ser. 04-1, Class 1C, 5.4s, 2044 (United Kingdom) Green Tree Financial Corp. Ser. 95-8, Class B1, 7.3s, 2026 Ser. 97-4, Class A7, 7.36s, 2029 Ser. 97-6, Class A8, 7.07s, 2029 Ser. 97-6, Class A9, 7.55s, 2029 Ser. 97-7, Class A8, 6.86s, 2029 Ser. 99-3, Class A5, 6.16s, 2031 Ser. 99-3, Class A6, 6 1/2s, 2031 Ser. 99-5, Class A5, 7.86s, 2030 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 1.769s, 2045 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 GSAMP Trust 144A Ser. 04-NIM1, Class N1, 5 1/2s, 2034 Ser. 04-NIM1, Class N2, zero %, 2034 Ser. 04-NIM2, Class N, 4 7/8s, 2034 Ser. 04-SE2N, Class Note, 5 1/2s, 2034 Ser. 05-NC1, Class N, 5s, 2035 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 Ser. 05-RP3, Class 1A3, 8s, 2035 Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1A3, 8s, 2035 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 Ser. 05-RP2, Class 1A3, 8s, 2035 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-1A, Class D, 6.06s, 2030 (Cayman Islands) FRB Ser. 05-2A, Class D, 6.08s, 2030 (Cayman Islands) HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 4.81s, 2036 (Cayman Islands) Holmes Financing PLC FRB Ser. 4, Class 3C, 5.9s, 2040 (United Kingdom) FRB Ser. 8, Class 2C, 5.32s, 2040 (United Kingdom) Home Equity Asset Trust 144A Ser. 02-5N, Class A, 8s, 2033 Ser. 04-3N, Class A, 5s, 2034 Ser. 04-4N, Class A, 5s, 2034 Hyundai Auto Receivables Trust Ser. 04-A, Class D, 4.1s, 2011 Lehman Manufactured Housing Ser. 98-1, Class 1, IO, 0.809s, 2028 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 7.269s, 2037 (Cayman Islands) FRB Ser. 03-1A, Class EFL, 7.51s, 2036 (Cayman Islands) Long Beach Asset Holdings Corp. NIM Trust 144A Ser. 04-5, Class Note, 5s, 2034 Ser. 05-1, Class N1, 4.115s, 2035 Long Beach Mortgage Loan Trust Ser. 04-3, Class S1, IO, 4 1/2s, 2006 Ser. 04-3, Class S2, IO, 4 1/2s, 2006 Madison Avenue Manufactured Housing Contract Ser. 02-A IO, 0.3s, 2032 FRB Ser. 02-A, Class B1, 7.83s, 2032 Marriott Vacation Club Owner Trust 144A Ser. 04-2A, Class C, 4.741s, 2026 Ser. 04-2A, Class D, 5.389s, 2026 Ser. 05-2, Class D, 6.205s, 2027 FRB Ser. 02-1A, Class A1, 5.19s, 2024 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 MASTR Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 1.417s, 2034 Ser. 04-7, Class 2A1, 4.694s, 2034 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 MASTR Asset Backed Securities NIM Trust 144A Ser. 04-CI5, Class N1, 4.946s, 2034 (Cayman Islands) Ser. 04-CI5, Class N2, 9s, 2034 (Cayman Islands) Ser. 04-HE1A, Class Note, 5.191s, 2034 (Cayman Islands) MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 5.65s, 2010 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 5.18s, 2027 Merrill Lynch Mortgage Investors, Inc. Ser. 03-WM3N, Class N1, 8s, 2034 Merrill Lynch Mortgage Investors, Inc. 144A Ser. 04-FM1N, Class N1, 5s, 2035 (Cayman Islands) Ser. 04-HE1N, Class N1, 5s, 2006 Ser. 04-HE2N, Class N1, 5s, 2035 (Cayman Islands) Ser. 04-OP1N, Class N1, 4 3/4s, 2035 (Cayman Islands) Ser. 04-WM2N, Class N1, 4 1/2s, 2034 Ser. 04-WM3N, Class N1, 4 1/2s, 2035 Ser. 05-WM1N, Class N1, 5s, 2035 Metris Master Trust FRN Ser. 04-2, Class C, 5.84s, 2010 Metris Master Trust 144A FRB Ser. 01-2, Class C, 6.39s, 2009 FRB Ser. 04-2, Class D, 7.74s, 2010 Mid-State Trust Ser. 10, Class B, 7.54s, 2036 Ser. 11, Class B, 8.221s, 2038 MMCA Automobile Trust Ser. 02-1, Class B, 5.37s, 2010 Morgan Stanley ABS Capital I FRB Ser. 04-WMC3, Class A2PT, 4.82s, 2035 Morgan Stanley Auto Loan Trust Ser. 04-HB2, Class D, 3.82s, 2012 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB1, Class D, 5 1/2s, 2011 Ser. 04-HB2, Class E, 5s, 2012 Morgan Stanley Dean Witter Capital I FRB Ser. 01-NC3, Class B1, 6.98s, 2031 FRB Ser. 01-NC4, Class B1, 7.03s, 2032 Morgan Stanley Mortgage Loan Trust Ser. 05-3AR, Class 2A2, 5.27s, 2035 Ser. 05-5AR, Class 2A1, 5.433s, 2035 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 4.83s, 2015 (Cayman Islands) Navistar Financial Corp. Owner Trust Ser. 04-B, Class C, 3.93s, 2012 Ser. 05-A, Class C, 4.84s, 2014 Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 96, 1.458s, 2013 (Cayman Islands) (F) New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 Newcastle CDO, Ltd. 144A FRB Ser. 3A, Class 4FL, 7.72s, 2038 (Cayman Islands) Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 9.068s, 2035 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 8.989s, 2034 Novastar NIM Trust 144A Ser. 04-N2, Class Note, 4.458s, 2034 Oakwood Mortgage Investors, Inc. Ser. 02-C, Class A1, 5.41s, 2032 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 Ocean Star PLC 144A FRB Ser. 04, Class D, 6.632s, 2018 (Ireland) FRB Ser. 05-A, Class D, 5.796s, 2012 (Ireland) Option One Mortgage Securities Corp. NIM Trust 144A Ser. 04-2A, Class N1, 4.213s, 2034 (Cayman Islands) Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 Park Place Securities NIM Trust 144A Ser. 04-MCWN1, Class A, 4.458s, 2034 Ser. 04-WHQ2, Class A, 4s, 2035 Park Place Securities, Inc. FRB Ser. 04-WHQ2, Class A3A, 4.88s, 2035 People's Choice Net Interest Margin Note 144A Ser. 04-2, Class A, 5s, 2034 Ser. 04-2, Class B, 5s, 2034 Permanent Financing PLC FRB Ser. 3, Class 3C, 5.63s, 2042 (United Kingdom) Providian Gateway Master Trust FRB Ser. 04-EA, Class E, 7.37s, 2011 Providian Gateway Master Trust 144A Ser. 04-DA, Class D, 4.4s, 2011 FRB Ser. 04-AA, Class D, 6.32s, 2011 FRB Ser. 04-BA, Class D, 5.87s, 2010 FRB Ser. 04-EA, Class D, 5.4s, 2011 Renaissance NIM Trust 144A Ser. 04-A, Class Note, 4.45s, 2034 Ser. 05-1, Class N, 4.7s, 2035 Residential Accredit Loans, Inc. Ser. 04-QA5, Class A2, 4.984s, 2034 Ser. 04-QA6, Class NB1, 4.974s, 2034 Residential Asset Mortgage Products, Inc. Ser. 02-SL1, Class AI3, 7s, 2032 Ser. 04-RZ2, Class A, IO, 3 1/2s, 2006 Residential Asset Securities Corp. 144A Ser. 04-N10B, Class A1, 5s, 2034 Ser. 04-NT, Class Note, 5s, 2034 Ser. 04-NT12, Class Note, 4.7s, 2035 Residential Funding Mortgage Securities II Ser. 03-HS3, Class AI, IO, 5s, 2006 Saco I Trust FRB Ser. 05-10, Class 1A1, 4.79s, 2033 SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) Ser. 03-4, Class A, 7 1/2s, 2033 (Cayman Islands) Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) Ser. 03-6A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-7A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) Ser. 04-10A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-11A, Class A2, 4 3/4s, 2035 (Cayman Islands) Ser. 04-4A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) Ser. 04-5A, Class A, 4 1/2s, 2034 (Cayman Islands) Ser. 04-7A, Class A, 4 3/4s, 2034 (Cayman Islands) Ser. 04-8A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-AA, Class A, 4 1/2s, 2034 (Cayman Islands) Ser. 04-BN2A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-BNCA, Class A, 5s, 2034 (Cayman Islands) Ser. 05-1A, Class A, 4 1/4s, 2035 Ser. 05-2A, Class A, 4 3/4s, 2035 (Cayman Islands) 420,021 416,346 Sasco Net Interest Margin Trust 144A Ser. 05-NC1A, Class A, 4 3/4s, 2035 1,689,683 1,677,487 Ser. 05-WF1A, Class A, 4 3/4s, 2035 500,496 495,873 Sharps SP I, LLC Net Interest Margin Trust 144A Ser. 03-HE1N, Class N, 6.9s, 2033 37,185 37,185 Ser. 04-4N, Class Note, 6.65s, 2034 81,755 81,755 Ser. 04-HE1N, Class Note, 4.94s, 2034 232,377 232,377 Ser. 04-HE2N, Class NA, 5.43s, 2034 103,378 101,828 Ser. 04-HE4N, Class NA, 3 3/4s, 2034 1,170,023 1,158,323 Ser. 04-HS1N, Class Note, 5.92s, 2034 96,250 96,250 Ser. 04-RM2N, Class NA, 4s, 2035 611,974 605,854 South Coast Funding 144A FRB Ser. 3A, Class A2, 5.51s, 2038 (Cayman Islands) 760,000 763,800 Structured Adjustable Rate Mortgage Loan Trust Ser. 04-10, Class 1A1, 4.916s, 2034 1,953,982 1,951,632 Ser. 04-12, Class 1A2, 4.972s, 2034 2,792,683 2,790,488 Ser. 04-14, Class 1A, 5.086s, 2034 4,320,988 4,309,498 Ser. 04-16, Class 1A2, 4.999s, 2034 10,776,917 10,754,038 Ser. 04-18, Class 1A1, 5.017s, 2034 3,130,009 3,122,444 Ser. 04-20, Class 1A2, 5.066s, 2035 6,804,071 6,786,809 Ser. 04-4, Class 1A1, 4.747s, 2034 172,575 171,833 Ser. 04-6, Class 1A, 4.371s, 2034 8,962,429 8,914,123 Ser. 04-8, Class 1A3, 4.691s, 2034 72,194 71,972 Ser. 05-1, Class 1A1, 5.14s, 2035 10,119,742 10,097,946 Ser. 05-9, Class AX, IO, 0.937s, 2035 61,130,034 1,821,675 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 4.88s, 2034 2,080,375 2,080,583 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 5.11s, 2015 6,698,873 6,602,577 Structured Asset Securities Corp. Ser. 03-26A, Class 2A, 4.504s, 2033 2,189,340 2,193,821 Ser. 03-40A, Class 1A, 4.893s, 2034 1,318,870 1,324,102 Ser. 04-8, Class 1A1, 4.691s, 2034 1,858,841 1,853,148 IFB Ser. 05-10, Class 3A3, 7.343s, 2034 4,162,024 3,863,802 IFB Ser. 05-6, Class 5A8, 4.84s, 2035 5,461,700 4,604,784 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 6,383,736 782,008 FRB Ser. 03-NP2, Class A2, 5.08s, 2032 494,818 494,818 FRB Ser. 03-NP3, Class A1, 5.03s, 2033 82,953 82,961 Terwin Mortgage Trust FRB Ser. 04-5HE, Class A1B, 4.95s, 2035 2,518,021 2,522,102 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 (Cayman Islands) 2,298,000 2,227,924 Wells Fargo Home Equity Trust 144A Ser. 04-1N, Class A, 5s, 2034 161,488 161,221 Ser. 04-2, Class N1, 4.45s, 2034 (Cayman Islands) 504,782 498,734 Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) 1,102,000 1,079,979 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 56,771,000 842,697 Ser. 05-AR12, Class 2A5, 4.321s, 2035 26,265,000 25,464,099 Ser. 05-AR9, Class 1A2, 4.352s, 2035 2,111,465 2,061,975 WFS Financial Owner Trust Ser. 04-1, Class D, 3.17s, 2011 473,948 466,932 Ser. 04-3, Class D, 4.07s, 2012 828,135 816,243 Ser. 04-4, Class D, 3.58s, 2012 540,404 531,538 Ser. 05-1, Class D, 4 1/4s, 2012 628,297 618,081 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 5.52s, 2044 (United Kingdom) 2,165,000 2,164,662 Whole Auto Loan Trust Ser. 03-1, Class C, 3.13s, 2010 265,162 263,320 Whole Auto Loan Trust 144A Ser. 03-1, Class D, 6s, 2010 521,707 521,285 Ser. 04-1, Class D, 5.6s, 2011 3,561,597 3,534,532 Total asset-backed securities (cost $533,154,310) CORPORATE BONDS AND NOTES (9.9%)(a) Principal amount Value Basic Materials (0.5%) Alcoa, Inc. notes 4 1/4s, 2007 $800,000 $790,930 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 1,950,000 1,866,203 Georgia-Pacific Corp. notes 8 1/8s, 2011 815,000 829,263 ICI Wilmington, Inc. company guaranty 5 5/8s, 2013 1,585,000 1,564,666 Lubrizol Corp. (The) sr. notes 5 1/2s, 2014 570,000 567,241 MeadWestvaco Corp. company guaranty 6.85s, 2012 700,000 738,110 Newmont Mining Corp. notes 5 7/8s, 2035 830,000 808,301 Potash Corp. of Saskatchewan notes 7 3/4s, 2011 (Canada) 670,000 744,107 Teck Cominco Ltd. notes 6 1/8s, 2035 (Canada) 825,000 804,990 Teck Cominco Ltd. notes 5 3/8s, 2015 (Canada) 150,000 147,069 Weyerhaeuser Co. debs. 7.95s, 2025 1,310,000 1,481,848 Weyerhaeuser Co. debs. 7 3/8s, 2032 1,180,000 1,302,285 Weyerhaeuser Co. notes 6 3/4s, 2012 310,000 327,334 Capital Goods (0.2%) Bunge Ltd. Finance Corp. notes 5.35s, 2014 1,165,000 1,139,215 L-3 Communications Corp. sr. sub. notes Class B, 6 3/8s, 2015 750,000 746,250 Lockheed Martin Corp. bonds 8 1/2s, 2029 1,520,000 2,038,901 Raytheon Co. debs. 6 3/4s, 2018 120,000 132,840 Sealed Air Corp. 144A notes 5 5/8s, 2013 1,315,000 1,298,849 Waste Management, Inc. sr. notes 7s, 2028 670,000 744,046 Communication Services (1.3%) Ameritech Capital Funding company guaranty 6 1/4s, 2009 1,135,000 1,161,892 AT&T Corp. sr. notes 9 3/4s, 2031 825,000 1,020,045 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 2,825,000 3,701,928 Bellsouth Capital Funding notes 7 3/4s, 2010 750,000 818,079 Citizens Communications Co. sr. notes 6 1/4s, 2013 910,000 882,700 Deutsche Telekom International Finance BV company guaranty 8 1/4s, 2030 (Germany) 1,725,000 2,152,048 France Telecom notes 8 1/2s, 2031 (France) 560,000 731,807 France Telecom notes 7 3/4s, 2011 (France) 1,405,000 1,558,780 Southwestern Bell Telephone debs. 7s, 2027 1,245,000 1,268,406 Sprint Capital Corp. company guaranty 7 5/8s, 2011 1,800,000 1,980,288 Sprint Capital Corp. company guaranty 6.9s, 2019 1,565,000 1,716,489 Sprint Capital Corp. company guaranty 6 7/8s, 2028 (S) 2,820,000 3,055,343 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 1,775,000 1,724,212 Telecom Italia Capital SA company guaranty 4s, 2010 (Luxembourg) 1,810,000 1,722,631 Telecom Italia Capital SA notes 5 1/4s, 2015 (Luxembourg) 1,315,000 1,282,125 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) 725,000 882,154 Verizon Global Funding Corp. notes 7 3/4s, 2030 (S) 390,000 453,050 Verizon New England, Inc. sr. notes 6 1/2s, 2011 2,600,000 2,671,700 Verizon New Jersey, Inc. debs. 8s, 2022 1,050,000 1,185,689 Verizon Virginia Inc. debs. Ser. A, 4 5/8s, 2013 2,594,000 2,414,002 Conglomerates (%) Tyco International Group SA company guaranty 6 3/4s, 2011 (Luxembourg) 1,497,000 Consumer Cyclicals (1.3%) Cendant Corp. notes 6 1/4s, 2010 1,770,000 1,828,037 D.R. Horton, Inc. company guaranty 8s, 2009 495,000 526,438 D.R. Horton, Inc. sr. notes 5 7/8s, 2013 1,335,000 1,296,428 DaimlerChrysler NA Holding Corp. company guaranty 7.2s, 2009 5,550,000 5,848,035 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 400,000 414,960 Ford Motor Credit Corp. FRN 7.68s, 2007 1,660,000 1,626,760 Ford Motor Credit Corp. notes 7 3/8s, 2009 6,055,000 5,665,028 General Motors Acceptance Corp. FRN 5.55s, 2007 2,160,000 2,081,938 General Motors Acceptance Corp. FRN Ser. MTN, 5 1/2s, 2007 1,435,000 1,400,833 General Motors Acceptance Corp. FRN Ser. MTN, 5.243s, 2006 1,374,000 1,368,617 General Motors Acceptance Corp. FRN Ser. MTN, 5.22s, 2007 2,370,000 2,297,397 GTECH Holdings Corp. notes 4 3/4s, 2010 870,000 841,133 Harrah's Operating Co., Inc. company guaranty 5 3/4s, 2017 1,725,000 1,667,994 Hilton Hotels Corp. notes 8 1/4s, 2011 1,790,000 1,957,614 JC Penney Co., Inc. debs. 7 1/8s, 2023 990,000 1,118,101 Johnson Controls, Inc. sr. notes 5 1/2s, 2016 1,130,000 1,117,203 Masco Corp. notes 5 7/8s, 2012 725,000 730,048 May Department Stores Co. (The) notes 5 3/4s, 2014 440,000 445,857 Park Place Entertainment Corp. sr. notes 7s, 2013 1,440,000 1,530,793 Consumer Staples (1.2%) Chancellor Media Corp. company guaranty 8s, 2008 450,000 477,567 Cox Communications, Inc. notes 7 3/4s, 2010 445,000 479,530 Cox Communications, Inc. notes 6 3/4s, 2011 1,300,000 1,351,294 Cox Enterprises, Inc. 144A notes 7 7/8s, 2010 1,450,000 1,564,125 CVS Corp. 144A pass-through certificates 6.117s, 2013 987,178 1,019,932 Delhaize America, Inc. company guaranty 8 1/8s, 2011 1,945,000 2,113,571 Diageo PLC company guaranty 8s, 2022 1,110,000 1,382,646 Fortune Brands, Inc. notes 5 3/8s, 2016 1,570,000 1,542,089 Jones Intercable, Inc. sr. notes 7 5/8s, 2008 4,795,000 5,026,435 Miller Brewing Co. 144A notes 5 1/2s, 2013 1,025,000 1,034,463 News America Holdings, Inc. debs. 7 3/4s, 2045 710,000 799,482 News America, Inc. debs. 7 1/4s, 2018 975,000 1,074,895 News America, Inc. 144A notes 6.4s, 2035 1,790,000 1,782,486 TCI Communications, Inc. debs. 8 3/4s, 2015 2,290,000 2,742,655 TCI Communications, Inc. debs. 7 7/8s, 2013 1,010,000 1,129,422 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 960,000 1,111,872 Time Warner, Inc. debs. 9.15s, 2023 1,110,000 1,361,998 Time Warner, Inc. debs. 9 1/8s, 2013 3,645,000 4,295,975 Turner Broadcasting System, Inc. sr. notes 8 3/8s, 2013 685,000 782,493 Viacom, Inc. company guaranty 7 7/8s, 2030 650,000 737,866 Energy (0.4%) Amerada Hess Corp. bonds 7 7/8s, 2029 2,350,000 2,854,977 Buckeye Partners LP notes 5.3s, 2014 735,000 723,386 Burlington Resources Finance Co. company guaranty 7.2s, 2031 (Canada) 465,000 564,477 Enbridge Energy Partners LP sr. notes 5.35s, 2014 735,000 718,282 Forest Oil Corp. sr. notes 8s, 2011 755,000 826,725 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 1,345,000 1,346,476 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 435,000 463,309 Sunoco, Inc. notes 4 7/8s, 2014 770,000 744,762 Tosco Corp. notes 8 1/8s, 2030 205,000 272,582 Valero Energy Corp. sr. unsecd. notes 7 1/2s, 2032 940,000 1,130,624 Financial (2.8%) Allfirst Financial Inc. sub. notes 7.2s, 2007 1,695,000 1,742,805 Archstone-Smith Operating Trust notes 5 1/4s, 2010 (R) (S) 710,000 707,505 AXA Financial, Inc. sr. notes 7 3/4s, 2010 2,070,000 2,280,022 Bank of America Corp. sub. notes 7 3/4s, 2015 2,415,000 2,843,728 Bank of New York Co., Inc. (The) sr. sub. notes FRN 3.4s, 2013 735,000 710,142 Bank One Corp. sub. debs. 7 5/8s, 2026 4,040,000 4,844,316 Bank One Corp. sub. notes 5 1/4s, 2013 515,000 512,620 Block Financial Corp. notes 5 1/8s, 2014 980,000 912,304 Bosphorus Financial Services, Ltd. 144A sec. FRN 6.14s, 2012 (Cayman Islands) 2,907,000 2,921,954 Capital One Bank notes 6 1/2s, 2013 840,000 887,712 CIT Group Co. of Canada company guaranty 4.65s, 2010 (Canada) 850,000 830,206 CIT Group, Inc. sr. notes 5s, 2015 690,000 668,130 CIT Group, Inc. sr. notes 5s, 2014 4,825,000 4,686,127 Citigroup, Inc. sub. notes 5s, 2014 2,829,000 2,764,125 Colonial Properties Trust notes 6 1/4s, 2014 (R) 870,000 891,132 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 1,540,000 1,528,468 Developers Diversified Realty Corp. unsecd. notes 5 3/8s, 2012 (R) 485,000 477,664 EOP Operating LP sr. notes 7s, 2011 700,000 747,618 Equity One, Inc. company guaranty 3 7/8s, 2009 (R) 1,090,000 1,035,619 ERP Operating LP notes 6.584s, 2015 735,000 790,777 Franchise Finance Corp. of America sr. notes 8 3/4s, 2010 (R) 2,670,000 3,084,950 Fund American Cos. Inc. notes 5 7/8s, 2013 2,165,000 2,168,058 Greenpoint Capital Trust I company guaranty 9.1s, 2027 790,000 858,037 Heritage Property Investment Trust company guaranty 5 1/8s, 2014 (R) 985,000 942,119 Hospitality Properties Trust notes 6 3/4s, 2013 (R) 1,005,000 1,064,102 HRPT Properties Trust bonds 5 3/4s, 2014 (R) 710,000 709,570 HRPT Properties Trust notes 6 1/4s, 2016 (R) 660,000 679,078 International Lease Finance Corp. notes 4 3/4s, 2012 3,270,000 3,168,228 iStar Financial, Inc. sr. notes 8 3/4s, 2008 (R) 305,000 328,901 iStar Financial, Inc. sr. notes 6s, 2010 (R) 1,395,000 1,421,187 Lehman Brothers Holdings, Inc. notes 6 5/8s, 2012 110,000 117,860 Liberty Mutual Group 144A notes 6 1/2s, 2035 (S) 3,010,000 2,959,528 Loews Corp. notes 5 1/4s, 2016 630,000 614,527 MetLife, Inc. notes 5.7s, 2035 1,085,000 1,072,553 MetLife, Inc. notes 5s, 2015 1,505,000 1,470,821 Morgan Stanley Dean Witter & Co. notes 7 1/4s, 2032 680,000 811,830 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 815,000 823,292 Nuveen Investments, Inc. sr. notes 5 1/2s, 2015 640,000 626,874 Nuveen Investments, Inc. sr. notes 5s, 2010 640,000 627,130 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 965,000 1,067,820 PNC Bank NA notes 4 7/8s, 2017 1,300,000 1,238,289 Prudential Holdings LLC 144A bonds 8.695s, 2023 1,555,000 1,949,488 Rouse Co. (The) notes 7.2s, 2012 (R) 1,305,000 1,357,715 Safeco Capital Trust I company guaranty 8.072s, 2037 1,835,000 1,954,191 Simon Property Group LP 144A unsub. notes 5 3/4s, 2015 (R) 950,000 958,040 Sovereign Bancorp, Inc. 144A sr. notes 4.8s, 2010 920,000 898,053 UBS AG/Jersey Branch FRN 4.065s, 2008 (Jersey) 5,000,000 5,162,500 Health Care (0.3%) Bayer Corp. 144A FRB 6.2s, 2008 1,330,000 1,355,323 Hospira, Inc. notes 5.9s, 2014 530,000 542,597 Merck & Co., Inc. notes 4 3/4s, 2015 775,000 737,379 WellPoint, Inc. notes 5s, 2014 685,000 665,850 WellPoint, Inc. unsecd. notes 5 1/4s, 2016 800,000 789,607 Wyeth notes 5 1/2s, 2014 3,175,000 3,197,431 Technology (0.1%) Avnet, Inc. notes 6s, 2015 960,000 934,085 Computer Associates International, Inc. 144A sr. notes 6 1/8s, 2014 (S) 1,210,000 1,185,300 Transportation (0.2%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 2,106,761 2,122,562 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 595,399 590,933 CSX Corp. notes 6 3/4s, 2011 1,275,000 1,358,885 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 470,000 465,902 Utilities & Power (1.6%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 840,000 844,896 Appalachian Power Co. sr. notes 5.8s, 2035 960,000 924,965 Atmos Energy Corp. notes 4.95s, 2014 1,115,000 1,067,827 Beaver Valley II Funding debs. 9s, 2017 1,220,000 1,409,856 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 1,735,000 1,915,452 Cleveland Electric Illuminating Co. (The) 144A sr. notes Ser. D, 7.88s, 2017 670,000 798,240 Consolidated Natural Gas Co. sr. notes 5s, 2014 650,000 626,625 Consumers Energy Co. 1st mtge. 5.65s, 2020 290,000 285,005 Consumers Energy Co. 1st mtge. 5s, 2012 1,525,000 1,482,154 Consumers Energy Co. 1st mtge. Ser. B, 5 3/8s, 2013 1,450,000 1,432,528 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 1,035,000 1,023,063 Duke Energy Field Services, LLC notes 7 7/8s, 2010 680,000 747,925 Duke Energy Field Services, LLC 144A notes 5 3/8s, 2015 325,000 318,865 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 565,000 533,925 Entergy Gulf States, Inc. 1st mtge. 3.6s, 2008 700,000 672,886 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 735,000 772,675 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 680,000 709,387 Ipalco Enterprises, Inc. sec. notes 8 3/8s, 2008 525,000 552,563 Kansas Gas & Electric bonds 5.647s, 2021 375,000 368,918 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 1,385,000 1,458,232 MidAmerican Energy Holdings Co. sr. notes 5 7/8s, 2012 1,665,000 1,701,242 Monongahela Power Co. 1st mtge. 5s, 2006 2,940,000 2,936,437 National Fuel Gas Co. notes 5 1/4s, 2013 980,000 969,657 Nevada Power Co. 2nd mtge. 9s, 2013 726,000 803,637 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 370,000 367,854 NiSource Finance Corp. company guaranty 5.45s, 2020 1,655,000 1,583,996 NiSource Finance Corp. company guaranty 5 1/4s, 2017 180,000 173,323 Oncor Electric Delivery Co. sec. notes 7 1/4s, 2033 490,000 565,787 Oncor Electric Delivery Co. sec. notes 6 3/8s, 2012 2,405,000 2,513,533 PacifiCorp Sinking Fund 1st mtge. 5.45s, 2013 1,570,000 1,589,504 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 (S) 1,553,980 1,575,254 PP&L Capital Funding, Inc. company guaranty Ser. D, 8 3/8s, 2007 790,000 821,696 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 1,605,000 1,692,110 Public Service Co. of New Mexico sr. notes 4.4s, 2008 785,000 769,081 Public Service Electric & Gas Co. 1st mtge. 6 3/8s, 2008 1,130,000 1,158,201 Southern California Edison Co. 1st mtge. 5s, 2014 310,000 304,631 Southern California Edison Co. notes 6.65s, 2029 1,620,000 1,770,900 Tampa Electric Co. notes 6 7/8s, 875,000 949,118 Westar Energy, Inc. 1st mtge. 5.1s, 2020 1,015,000 952,796 York Power Funding 144A notes 12s, 2007 (Cayman Islands) (In default) (F)(NON) 212,310 17,707 Total corporate bonds and notes (cost $255,013,729) MUNICIPAL BONDS AND NOTES (0.1%)(a) Rating (RAT) Principal amount Value NJ State Tpk. Auth. Rev. Bonds, Ser. B, AMBAC, 4.252s, 1/1/16 Aaa $1,705,000 $1,608,054 NJ State Tpk. Auth. Rev. Bonds, Ser. B, AMBAC, U.S. Govt. Coll., 4.252s, 1/1/16 (Prerefunded) Aaa 90,000 84,156 Total municipal bonds and notes (cost $1,794,923) UNITS (%)(a) (cost Units Value Cendant Corp. unit 4.89s, 2006 13,100 SHORT-TERM INVESTMENTS (31.6%)(a) Principal amount/shares Value Interest in $437,000,000 joint tri-party repurchase agreement dated January 31, 2006 with Bank of America Securities, LLC due February 1, 2006 with respect to various U.S. Government obligations maturity value of $39,672,903 for an effective yield of 4.45% (collateralized by Fannie Mae securities with yields ranging from 4.31% to 5.50% and due dates ranging from June 1, 2020 to May 1, 2038 and Freddie Mac securities with yields ranging from 5.02% to 5.50% and due dates ranging from April 1, 2025 to November 1, 2035) $39,668,000 $39,668,000 Interest in $500,000,000 joint tri-party repurchase agreement dated January 31, 2006 with UBS Securities, LLC due February 1, 2006 with respect to various U.S. Government obligations maturity value of $40,717,055 for an effective yield of 4.47% (collateralized by Fannie Mae securities with yields ranging from 4.00% to 10.00% and due dates ranging from March 1, 2007 to February 1, 2036 and Freddie Mac securities with yields ranging from 3.50% to 12.00% and due dates ranging from July 1, 2006 to February 1, 2036) 320,384,000 320,384,000 Short-term investments held as collateral for loaned securities with yields ranging from 4.33% to 4.65% and due dates ranging from February 1, 2006 to March 24, 2006 (d) 8,290,620 8,286,650 Putnam Prime Money Market Fund (e) 428,850,666 428,850,666 U.S. Treasury Bills zero %, April 13, 2006 (SEG) 8,115,000 8,046,523 Total short-term investments (cost $805,235,839) TOTAL INVESTMENTS Total investments (cost $3,156,853,817) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro 90 day (Long) 11 $2,617,313 Mar-06 $(19,154) Euro 90 day (Long) 3,467 824,062,563 Jun-06 (948,602) Euro 90 day (Short) 3,467 824,799,300 Mar-07 967,976 U.S. Treasury Note 2 yr (Long) 1,435 293,950,781 Mar-06 (581,071) U.S. Treasury Note 5 yr (Short) 4,253 449,688,297 Mar-06 2,105,189 U.S. Treasury Bond 10 yr (Long) 2,473 279,062,594 Mar-06 (1,191,244) U.S. Treasury Note 10 yr (Long) 1,249 135,438,438 Mar-06 (381,861) Total WRITTEN OPTIONS OUTSTANDING at 1/31/06 (premiums received $8,781,545) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month LIBOR maturing on July 5, 2017. $113,530,000 Jul 07/$4.55 $6,243,389 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month LIBOR maturing on July 5, 2017. 113,530,000 Jul 07/$4.55 1,723,442 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/06 (proceeds receivable $137,347,037) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 6s, February 1, 2036 $11,880,000 2/13/06 $11,996,944 FHLMC, 4s, February 1, 2021 800,000 2/16/06 759,188 FNMA, 6 1/2s, February 1, 2036 154,000 2/13/06 157,826 FNMA, 6s, February 1, 2036 49,400,000 2/13/06 49,866,983 FNMA, 5 1/2s, February 1, 2036 64,065,000 2/13/06 63,354,275 FNMA, 5s, February 1, 2036 1,000,000 2/13/06 966,094 FNMA, 4s, February 1, 2021 7,700,000 2/16/06 7,321,015 GNMA, 6s, February 1, 2036 660,000 2/21/06 676,242 GNMA, 4 1/2s, February 1, 2036 1,850,000 2/21/06 1,769,641 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with JPMorgan Chase Bank, N.A. dated January 12, 2006 to pay semi-annually the notional amount multiplied by 4.946% and receive quarterly the notional amount multiplied by the three month LIBOR. $156,000,000 1/17/16 $1,056,623 Agreement with Goldman Sachs dated December 23, 2005 to receive/(pay) a premium based on the difference between the market price of Ford Credit Auto Owner Trust Series 2005-B Class D and par on day of execution and receive monthly the notional amount multiplied by 678 basis points and pay monthly the one month USD- LIBOR. At maturity/termination the fund receives the coupon and price appreciation of Ford Credit Auto Owner Trust 2005-B Class D and pays the one month USD LIBOR and the price depreciation of Ford Credit Auto Owner Trust 2005-B Class D. 4,951,000 9/15/11 24,231 Agreement with Bank of America, N.A. dated January 12, 2005 to receive semi-annually the notional amount multiplied by 4.106% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 134,600,000 1/14/10 (4,046,061) Agreement with Bank of America, N.A. dated March 31, 2005 to pay semi-annually the notional amount multiplied by 4.6375% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 106,100,000 4/6/10 (6,757) Agreement with Bank of America, N.A. dated January 26, 2004 to receive semi-annually the notional amount multiplied by 5.2125% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 91,608,000 1/28/24 890,055 Agreement with Bank of America, N.A. dated December 20, 2004 to pay semi-annually the notional amount multiplied by 3.965% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 70,599,000 12/22/09 2,466,094 Agreement with Bank of America, N.A. dated October 19, 2005 to pay semi-annually the notional amount multiplied by 4.943% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 61,500,000 10/21/15 (368,823) Agreement with Bank of America, N.A. dated June 15, 2005 to pay semi-annually the notional amount multiplied by 4.555% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 25,430,000 6/17/15 887,050 Agreement with Bank of America, N.A. dated June 21, 2005 to pay semi-annually the notional amount multiplied by 4.466% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 9,200,000 6/23/15 383,088 Agreement with Bank of America, N.A. dated June 22, 2005 to pay semi-annually the notional amount multiplied by 4.39% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 4,590,000 6/24/15 217,519 Agreement with Bank of America, N.A. dated June 21, 2005 to pay semi-annually the notional amount multiplied by 4.45% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 3,830,000 6/23/15 164,104 Agreement with Bank of America, N.A. dated August 30, 2005 to pay semi-annually the notional amount multiplied by 4.53125% and receive quarterly the notional amount multiplied by the three month USD- LIBOR-BBA. 1,000,000 9/1/15 (26,220) Agreement with Credit Suisse First Boston International dated October 5, 2004 to receive semi-annually the notional amount multiplied by 4.624% and pay quarterly the notional amount multiplied by the three month USD-LIBOR. 55,240,000 10/7/14 (850,380) Agreement with Credit Suisse First Boston International dated July 7, 2004 to receive semi-annually the notional amount multiplied by 2.931% and pay quarterly the notional amount multiplied by the three month USD-LIBOR. 34,147,400 7/9/06 (312,305) Agreement with Deutsche Bank AG dated July 31, 2002 to pay quarterly the notional amount multiplied by the three month USD- LIBOR-BBA and receive semi-annually the notional amount multiplied by 5.7756%. 54,861,045 8/2/22 4,979,695 Agreement with Deutsche Bank AG dated July 31, 2002 to receive semi-annually the notional amount multiplied by the three month USD- LIBOR-BBA and pay quarterly the notional amount multiplied by 5.86%. 61,565,504 8/2/32 (7,418,575) Agreement with Goldman Sachs Capital Markets, L.P. dated August 8, 2002 to pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA and receive semi-annually the notional amount multiplied by 5.601%. 8/12/22 Agreement with Goldman Sachs Capital Markets, L.P. dated August 8, 2002 to receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA and pay semi-annually the notional amount multiplied by 5.689%. 8/12/32 Agreement with JPMorgan Chase Bank, N.A. dated June 27, 2005 to receive semi-annually the notional amount multiplied by 4.296% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 6/29/15 Agreement with JPMorgan Chase Bank, N.A. dated March 3, 2005 to receive semi-annually the notional amount multiplied by 4.798% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 3/7/15 Agreement with JPMorgan Chase Bank, N.A. dated October 19, 2005 to pay semi-annually the notional amount multiplied by 4.916% and receive quarterly the notional amount multiplied by the three month LIBOR. 10/21/15 Agreement with JPMorgan Chase Bank, N.A. dated June 14, 2005 to pay semi-annually the notional amount multiplied by 4.538% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 6/16/15 Agreement with JPMorgan Chase Bank, N.A. dated July 29, 2005 to pay semi-annually the notional amount multiplied by 4.6757% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 8/2/15 Agreement with JPMorgan Chase Bank, N.A. dated June 22, 2005 to receive semi-annually the notional amount multiplied by 4.387% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 6/24/15 Agreement with Lehman Brothers Special Financing, Inc. dated July 13, 2005 to pay semi-annually the notional amount multiplied by 4.38% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 7/15/10 Agreement with Lehman Brothers Special Financing, Inc. dated August 29, 2005 to pay semi-annually the notional amount multiplied by 4.505% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 8/31/10 Agreement with Lehman Brothers Special Financing, Inc. dated July 31, 2002 to pay semi-annually the notional amount multiplied by 5.152% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 8/2/22 Agreement with Lehman Brothers Special Financing, Inc. dated July 31, 2002 to pay semi-annually the notional amount multiplied by 5.152% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 8/2/12 Agreement with Lehman Brothers Special Financing, Inc. dated December 12, 2003 to pay semi-annually the notional amount multiplied by 4.579% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 12/16/13 Agreement with Lehman Brothers Special Financing, Inc. dated December 11, 2003 to pay semi-annually the notional amount multiplied by 4.710% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 12/15/13 Agreement with Lehman Brothers Special Financing, Inc. dated January 21, 2004 to pay semi-annually the notional amount multiplied by 4.408% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 1/23/14 Agreement with Lehman Brothers Special Financing, Inc. dated January 21, 2004 to pay semi-annually the notional amount multiplied by 4.419% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 1/23/14 Agreement with Merrill Lynch Capital Services, Inc. dated August 8, 2002 to pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA and receive semi-annually the notional amount multiplied by 5.601%. 8/12/22 Agreement with Merrill Lynch Capital Services, Inc. dated August 8, 2002 to receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA and pay semi-annually the notional amount multiplied by 4.94%. 8/13/12 Agreement with Morgan Stanley Capital Services, Inc. dated September 28, 2000 to pay semi-annually the notional amount multiplied by 6.94% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 28,000,000 10/2/10 (2,830,761) Agreement with Lehman Brothers Special Financing, Inc. dated December 15, 2005 to pay semi-annually the notional amount multiplied by 5.0265% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 84,327,000 12/19/15 (27,600) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Deutsche Bank AG dated September 8, 2005 to receive at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 25 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and pay at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. $17,471,000 3/1/06 $25,385 Agreement with Goldman Sachs Capital Markets, L.P. dated September 8, 2005 to receive at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 30 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and pay at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. 75,114,000 4/1/06 78,419 Agreement with Lehman Brothers Finance, S.A. dated August 31, 2005 to receive/(pay) semi-annually the notional amount multiplied by the return of the Lehman Brothers US ABS Floating Rate Index HEL Aggregate Component and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA adjusted by a specified spread. 186,405,000 3/1/06 (156,934) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Notional appreciation/ amount (depreciation) Agreement with Bank of America, N.A. on September 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ CDX IG HVOL Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX IG HVOL Series 4 Index. $6,176,000 $4,724 Agreement with Bank of America, N.A. on July 26, 2005, maturing on September 20, 2012, to receive quarterly 64 basis points times the notional amount. Upon a credit default event of Waste Management, 7.375%, 8/1/2010, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of Waste Management, 7.375%, 8/1/2010. 1,400,000 1,756 Agreement with Lehman Brothers Special Financing, Inc. on November 29, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 45 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index. 17,455,000 (46,953) Agreement with Goldman Sachs Capital Markets, L.P. on November 17, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOL Series 5 Index. 2,944,000 (20,229) Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive quarterly 62 basis points per ammun times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index,7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 7-10% tranche. 8,411,000 76,881 Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. 8,411,000 (16,377) Agreement with Deutsche Bank AG on July 22, 2005, maturing on September 20, 2010, to receive quarterly 41 basis points times the notional amount. Upon a credit default event of France Telecomm, 7.75%, 3/1/2011, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of France Telecomm, 7.75%, 3/1/2011. 2,380,000 2,544 Agreement with Deutsche Bank AG on September 9, 2004, maturing on September 20, 2014, to receive a quarterly payment of 0.58% times the notional amount. Upon a credit default event of CVS Corp.,5.625%,3/15/2006, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of CVS Corp.,5.625%,3/15/2006. 940,000 3,208 Agreement with Goldman Sachs Capital Markets, L.P. on November 18, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 45 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index. 34,405,000 (116,459) Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2012, to receive quarterly 31.25 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, 10-15% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index,10-15% tranche. 4,280,000 16,670 Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOL Series 5 Index. 2,944,000 (13,965) Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index. Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2010, to pay quarterly 113 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index, 3- 7% tranche. Agreement with Goldman Sachs Capital Markets, L.P. on August 04, 2005, maturing on September 20, 2010, to receive quarterly 49 basis points times the notional amount. Upon a credit default event of Goodrich Corp. 7 5/8s, 12/15/12, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of Goodrich Corp. 7 5/8s, 12/15/12. Agreement with Goldman Sachs International on September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.461% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. Agreement with JPMorgan Securities Inc. on December 12, 2005, maturing on June 20, 2012, to receive quarterly 30.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index10-15% tranche. Agreement with JPMorgan Securities Inc. on December 12, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on December 1, 2005, maturing on June 20, 2010, to pay quarterly 124.5 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 3- 7% tranche. Agreement with Lehman Brothers Special Financing, Inc. on October 5, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receive quarterly 45 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ CDX IG Series 5 Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX IG Series 5 Index. Agreement with Lehman Brothers Special Financing, Inc. on December 8, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 45 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX Series 5 Index,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index. Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive quarterly 57.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index 10-15% tranche. Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive quarterly 59 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index,10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index,10-15% tranche. Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 70 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index. Agreement with Lehman Brothers Special Financing, Inc. on December 19, 2005, maturing on June 20, 2012, to receive quarterly 309 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche,the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche. Agreement with Lehman Brothers Special Financing, Inc. on December 19, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 90 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX HVOL Series 4 Index,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX HVOL Series 4 Index. Agreement with Merrill Lynch International on December 15, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 45 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index. Agreement with Morgan Stanley Capital Services, Inc. on December 8, 2005, maturing on December 20, 2012, to receive quarterly 29 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. Agreement with Morgan Stanley Capital Services, Inc. on November 30, 2005, maturing on December 20, 2012, to receive quarterly 30 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive quarterly 48 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 7- 10% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive quarterly 127 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX Series 5 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 5 Index 25-35% tranche. Agreement with Morgan Stanley Capital Services, Inc. on November 30, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index. Agreement with Morgan Stanley Capital Services, Inc. on December 8, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index. Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive quarterly 70.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 10- 15% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. 4,127,000 (10,551) Agreement with Morgan Stanley Capital Services, Inc. on September 13, 2005, maturing on June 20, 2012, to receive quarterly 275 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. 3,088,000 8,058 Agreement with Morgan Stanley Capital Services, Inc. on November 16, 2005, maturing on December 20, 2012, to receive quarterly 305 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. 2,944,000 133,617 Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 395 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 5 Index. 2,299,570 (96,699) Agreement with Morgan Stanley Capital Services, Inc. on December 19, 2005, maturing on June 20, 2010, to pays quarterly 110.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. 1,960,000 1,408 Agreement with Morgan Stanley Capital Services, Inc. on January 6, 2006, maturing on December 20, 2012, to receive quarterly 28.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. 5,561,000 11,855 Agreement with Morgan Stanley Capital Services, Inc. on January 6, 2006 maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index. 2,780,500 (2,154) Agreement with Morgan Stanley Capital Services, Inc. on January 13, 2006, maturing on December 20, 2012, to receive quarterly 248 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. 1,386,000 9,562 Agreement with Morgan Stanley Capital Services, Inc. on January 13, 2006, maturing on December 20, 2010, to pay quarterly 115 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. 1,386,000 4,549 Agreement with Merrill Lynch International & Co. C.V. on January 13, 2006, maturing on December 20, 2012, to receive quarterly 246 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. 1,386,000 6,578 Agreement with Lehman Brothers Special Financing, Inc. on January 13, 2006, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX HVOL Series 5 Index,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX HVOL Series 5 Index. 1,386,000 (4,577) Agreement with Morgan Stanley Capital Services, Inc. on January 13, 2006 maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOLSeries 5 Index. 1,386,000 (4,943) Agreement with Goldman Sachs Capital Markets, L.P. on January 13, 2006, maturing on December 20, 2010, to pay quarterly 115 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index, 3- 7% tranche. 1,386,000 (7,282) Total NOTES (a) Percentages indicated are based on net assets of $2,549,168,326. (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at January 31, 2006 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at January 31, 2006. Securities rated by Putnam are indicated by "/P". Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $3,158,719,359, resulting in gross unrealized appreciation and depreciation of $12,894,700 and $56,172,570, respectively, or net unrealized depreciation of $43,277,870. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at January 31, 2006. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at January 31, 2006. (R) Real Estate Investment Trust. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income.
